
	
		II
		110th CONGRESS
		1st Session
		S. 1765
		IN THE SENATE OF THE UNITED STATES
		
			July 11, 2007
			Mr. Brown introduced the
			 following bill; which was read twice and referred to the
			 Committee on Armed
			 Services
		
		A BILL
		To amend title 10, United Stated Code, to expedite the
		  prompt return of the remains of deceased members of the Armed Forces to their
		  loved ones for burial.
	
	
		1.Transportation of remains of
			 deceased members of the Armed Forces and certain other personsSection 1482(a)(8)
			 of title 10, United States Code, is amended by adding at the end the following
			 new sentence: When transportation of the remains includes transportation
			 by aircraft, the Secretary concerned shall provide, to the maximum extent
			 possible, for delivery of the remains by air to the commercial, general
			 aviation, or military airport nearest to the place selected by the designee or,
			 if such a selection is not made, nearest to the cemetery selected by the
			 Secretary..
		
